      Case 3:20-cv-00370-L Document 2 Filed 02/14/20                Page 1 of 2 PageID 78



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

ANDREA BELL AND HEALTHCARE PLUS, §
                                    §
vs.                                 §                                       3:20-cv-370
                                                        Civil Action No. ________________
                                    §
EVERETT FINANCIAL, INC. dba SUPREME §
LENDING, AMERIHOME MORTGAGE         §
COMPANY, LLC AND CENLAR FSB         §


   AMERIHOME MORTGAGE COMPANY, LLC AND CENLAR FSB’S CORPORATE
    DISCLOSURE STATEMENT AND CERTIFICATE OF INTERESTED PERSONS

         Pursuant to FED. R. CIV. P. 7.1 and LOCAL RULES 3.1 and 81.1, Defendants AmeriHome

 Mortgage Company, LLC (“AmeriHome”) and Cenlar FSB (“Cenlar”) (collectively, the

 “Defendants”) file their corporate disclosure statement and certificate of interested persons, and

 would respectfully show as follows:

                                                  I.
                              CORPORATE DISCLOSURE STATEMENT

         Defendant AmeriHome states that it is a Delaware limited liability company that is owned

 100% by Aris Mortgage Holding Company, LLC – which is itself a Delaware limited liability

 company. No publicly traded company owns 10% or more of AmeriHome’s stock.

         Defendant Cenlar states that it is a federally chartered savings bank that is 100% owned by

 Cenlar Capital Corporation. Neither entity is publicly traded and no public corporation owns 10%

 or more of Cenlar Capital Corporation’s stock.

                                                  II.
                              CERTIFICATE OF INTERESTED PERSONS

         The followings persons and entities may be financially interested in the outcome of this

 litigation:

         1.     Plaintiff, Andrea Bell.
    Case 3:20-cv-00370-L Document 2 Filed 02/14/20                 Page 2 of 2 PageID 79



       2.      Plaintiff, John James d/b/a Healthcare Plus.

       3.      Plaintiffs’ counsel, Rhonda S. Ross, Law Office of Rhonda S. Ross.

       4.      Defendant, AmeriHome Mortgage Company, LLC.

       5.      Defendant, Cenlar FSB.

                                                 Respectfully submitted,

                                                 By:     /s/ Joshua A. Huber
                                                       Joshua A. Huber
                                                       Attorney-in-Charge
                                                       State Bar No. 24065457
                                                       SD Tex. Bar No. 1001404
                                                       Zachary Wyatte
                                                       Texas Bar No. 20110556
                                                       SD Tex. Bar No. 3350752
                                                       BLANK ROME LLP
                                                       717 Texas Avenue, Suite 1400
                                                       Houston, Texas 77002
                                                       (713) 228-6601
                                                       (713) 228-6605 (fax)
                                                       jhuber@blankrome.com
                                                       zwyatte@blankrome.com

                                                 ATTORNEY FOR DEFENDANTS AMERIHOME
                                                 MORTGAGE COMPANY, LLC AND CENLAR FSB


                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, a true and correct copy of the foregoing and/or
attached instrument was served electronically on all counsel of record who are registered users of
the Northern District of Texas CM/ECF filing system, and by e-mail, as indicated below:

       Via E-mail:
       Rhonda S. Ross
       Law Office of Rhonda S. Ross
       121 East 12th Street, Suite 6
       Houston, Texas 77008
       rhonda@rhondarossattorney.com

                                                                 /s/ Joshua A. Huber
                                                              Joshua A. Huber

                                                2
